AO 154 (10/03) SubstitutionCase
                            of Attorney
                                    2:20-mj-00121-DB         Document 29 Filed 08/05/21 Page 1 of 1

                                    UNITED STATES DISTRICT COURT
                                            EASTERN           District of        CALIFORNIA

                 UNITED STATES                                              CONSENT ORDER GRANTING
                                            Plaintiff (s),                  SUBSTITUTION OF ATTORNEY
                           V.
              GRAHAM HETTINGER
                                                                            CASE NUMBER:            2:20-mj-00121-DB
                                         Defendant (s),

           Notice is hereby given that, subject to approval by the court,                   GRAHAM HETTINGER                             substitutes
                                                                                                    (Party (s) Name)

                           Patrick K. Hanly                                 , State Bar No.             128521            as counsel of record in place
                          (Name of New Attorney)

place of      Olaf Hedberg                                                                                                                             .
                                                        (Name of Attorney (s) Withdrawing Appearance)



Contact information for new counsel is as follows:
           Firm Name:              Law Office of Patrick K. Hanly
           Address:                455 Capitol Mall #325
           Telephone:              916-773-2211                                    Facsimile
           E-Mail (Optional):


I consent to the above substitution.                                                                     /s/ Graham Hettinger
Date:         August 1, 2021                                                                            Graham Hettinger
                                                                                                           (Signature of Party (s))

I consent to being substituted.                                                                            /s/ Olaf Hedberg
Date:         August 1, 2021                                                                                 Olaf Hedberg
                                                                                                    (Signature of Former Attorney (s))

I consent to the above substitution.
Date:         August 1, 2021                                                                             /s/ Patrick K. Hanly
                                                                                                         (Signature of New Attorney)



The substitution of attorney is hereby approved and so ORDERED.


Date:         August 4¸2021
                                                                                            HONOROABLE U.S. MAGISTRATE JUDGE

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
